Citation Nr: 1033901	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left leg disability 
(other than osteochondroma of the left distal femur).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from March 30, 2004 to 
September 22, 2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) Regional 
Office (RO).

In a January 2007 rating decision, the RO granted service 
connection for residuals, osteochondroma distal left femur 
(claimed as bilateral knee condition), and assigned a 10 percent 
rating, effective September 23, 2004.  The Veteran has not 
appealed this decision; therefore, the Board does not have 
jurisdiction over this issue.

In September 2008, the Board remanded the issues of service 
connection for bilateral hip, bilateral ankle, bilateral foot, 
left leg, right wrist, and back conditions for further 
development.

In a March 2010 rating decision, the RO granted service 
connection for right hip strain, left hip strain, right ankle 
strain, left ankle strain, residuals of right metatarsal stress 
fracture, residuals of left calcaneal stress fracture, right 
wrist strain, and a herniated disc of the lumbar spine.  The RO 
advised the Veteran that these grants constituted full 
resolutions of the respective issues on appeal.  

Given the above, the sole remaining issue involves the left leg 
disability.  Further, in light of the grant of service connection 
for osteochondroma of the distal left femur, the Board has 
recharacterized the issue as listed on the title page.


FINDING OF FACT

The Veteran does not have a disability of the left leg, other 
than osteochondroma of the distal left femur.


CONCLUSION OF LAW

The criteria for service connection for a left leg disability, 
other than osteochondroma of the distal left femur, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in the 
January 2006 rating decision, she was provided notice of the VCAA 
in July 2005.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate a claim for service 
connection, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  Thereafter, the Veteran received 
additional notice in October 2008, pertaining to the downstream 
disability rating and effective date elements of her claim, with 
subsequent readjudication in a March 2010 supplemental statement 
of the case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

In the September 2008 remand, the Board requested, in part, that 
the RO send the Veteran corrective VCAA notice pursuant to 
Dingess, 19 Vet. App. 473, and schedule her for a VA examination 
to determine the nature and etiology of her claimed left leg 
disability.  The RO issued the Veteran the requested notice in 
March 2010, as noted above, and afforded her a VA examination in 
September 2009, and the examiner provided findings that were 
substantially responsive to the Board's request.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA examination reports, and statements from 
the Veteran and her representative.  The Veteran has not 
indicated that she has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and her representative 
have been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  If 
arthritis is manifested to a degree of 10 percent within one year 
after separation from service, the disorder may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   Service 
connection may be also granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir.2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Analysis

The Veteran contends that she has a left leg disability due to 
service.  On her claim for benefits, she indicated disabilities 
of both knees and the left leg.

A June 2004 service treatment record reflects complaints of left 
knee pain for the past 8 days after a fall.  Examination revealed 
a positive patellar grind but full range of motion and no pain on 
varus or valgus stress, bony deformity, swelling, or erythema.  
The diagnosis was of left knee pain due to overuse.  She was 
placed on profile for three days and given a knee exercise sheet.

A record later that month reflects that she suffered a bee sting 
to the lower left leg and that she was allergic to bee stings.  
Examination revealed edema, erythema, and tenderness to 
palpation.  There were no signs or symptoms of anaphylaxis, just 
a large local reaction.  She was given an epinephrine injection 
and Benadryl tablets.

An August 2004 service report of medical examination reflects a 
normal clinical evaluation of the lower extremities.  On the 
accompanying report of medical history, she denied having any 
knee trouble and did not report any left leg problems.

Post service, April 2005 x-rays of the left femur revealed an 
osteochondroma of the distal left femur.

July 2005 VA treatment notes reflect that she underwent surgical 
removal of an osteochondroma of the distal left femur.

August 2005 x-rays of the left knee revealed surgical removal of 
the previously noted osteochondroma of the distal left femur but 
no acute bony abnormalities.

During a November 2005 VA examination, she reported a history of 
removal of an osteochondroma from above the left knee and 
complained of discomfort in the left knee.  Examination revealed 
a scar above the left knee.  There was no tenderness above the 
knee joint and no joint line tenderness.  There was no fluid.  
There was normal flexion of the knee with no crepitation.  
Anterior drawer, lateral pivot shift test, and McMurray's test 
were all normal.  The cruciate and collateral ligaments were 
strong.  The examiner noted a history of painful knees but 
observed that there were no real significant physical findings.  

In a January 2006 rating decision, the RO, in part, denied 
service connection for bilateral knee and left leg disabilities.  
In April 2006, the Veteran filed a notice of disagreement to the 
above denials.  In a January 2007 rating decision, the RO granted 
service connection for osteochondroma of the left distal femur, 
labeling it as a left knee condition.  In a January 2007 
statement of the case, issued on the same day, the RO, in part, 
addressed the issues of service connection for right knee and 
left leg disabilities.  In the VA Form 9, the Veteran, in part, 
limited the appeal to the left leg disability.  She did not 
perfect an appeal for a disability of either knee; therefore, 
review was limited to a left leg disability other than that of 
the knee.

Given the above, the Board remanded the issue of service 
connection for a left leg disability to determine whether the 
Veteran has a left leg disability, other than osteochondroma of 
the distal left femur, that had its onset in or is related to 
service.

During a September 2009 VA examination, the Veteran stated that 
she developed pain in the left leg in service when she turned 
sharply and tried to run.  She noted that she felt a pop and a 
burn above the left knee.  Examination revealed tenderness of the 
knee but no crepitation, mass behind the knee, clicks or snaps, 
grinding, instability, patellar abnormality, or meniscus 
abnormality.  Range of motion was from 0 to 130 degrees with no 
objective evidence of pain with active motion.  There was no 
objective evidence of pain following repetitive motion or 
additional limitation after three repetitions of range of motion.  
The diagnosis was of left leg osteochondroma, surgically removed 
with residual pain.  No other diagnosis was provided.

Given the above, the record fails to show that the Veteran has a 
left leg disability other than the already service-connected 
osteochondroma of the distal left femur, which is causing her 
pain.  As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Simply put, in the absence of proof of present 
disability, there can be no valid claim.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, as there is no disability of the left 
leg, other than osteochondroma of the distal left femur, that can 
be related to service, the claim for service connection for a 
left leg disability is denied.  

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and her 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claim.  As indicated above, the claim 
turns on the medical matter of current disability - a matter 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not 
shown to possess the appropriate medical training and expertise, 
neither the Veteran nor her representative is competent to render 
a probative (i.e., persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a left leg disability, other than 
osteochondroma of the distal left femur, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


